


Exhibit 10.15




[idexcorp4printcolorrgba01.jpg]
IDEX Corporation
1925 West Field Court
Suite 200
Lake Forest, IL 60045-4824
United States
www.idexcorp.com




PERSONAL AND CONFIDENTIAL


February 19, 2015


Mr. Frank J. Notaro
c/o IDEX Corporation
1925 West Field Court, Suite 200,
Lake Forest, IL 60045-4824


Dear Frank:
Re: Amendment of Letter Agreement Dated April 24, 2000
This letter agreement will confirm an amendment to the letter agreement (“Letter
Agreement”) dated April 24, 2000 between you and IDEX Corporation (“IDEX”).
The Letter Agreement is amended by deleting the second full paragraph, dealing
with certain “gross-up payments” and that paragraph will no longer be in effect.
You and IDEX hereby agree to the addition of the following provisions to the
Letter Agreement:
If any payment or benefit you would receive from IDEX or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but for
this sentence, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then such Payment shall be reduced to the Reduced Amount.
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or (y)
the largest portion, up to and including the total, of the Payment; whichever
amount, after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in your receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order:
reduction of cash payments; cancellation of accelerated vesting of stock awards;
reduction of employee benefits. In the event that acceleration of vesting of
stock award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of your stock awards.
Notwithstanding anything to the contrary in the Letter Agreement, and to the
maximum extent permitted by law, the Letter Agreement shall be interpreted in
such a manner that all payments to you under the Letter Agreement are either
exempt from, or comply with, Section 409A of the Code and the regulations and
other interpretive guidance issued thereunder (collectively, “Section 409A”),
including without limitation any such regulations or other guidance that may be
issued in the future. It is intended that payments under the Letter Agreement
will be exempt from Section 409A, including the exceptions for short-term
deferrals, separation pay arrangements, reimbursements, and in-kind
distributions, so as not to




--------------------------------------------------------------------------------




subject you to payment of interest or any additional tax under Section 409A. To
the extent any reimbursements or in-kind benefit payments under the Letter
Agreement are subject to Section 409A, such reimbursements and in-kind benefit
payments shall be made in accordance with Treasury Regulation
§1.409A-3(i)(1)(iv) (or any similar or successor provisions). In furtherance
thereof, if the provision of any reimbursement or in-kind benefit payment
hereunder that is subject to Section 409A at the time specified herein would
subject such amount to any additional tax under Section 409A, the provision of
such reimbursement or in-kind benefit payment shall be postponed to the earliest
commencement date on which the provision of such amount could be made without
incurring such additional tax. Notwithstanding any other provision in the Letter
Agreement, to the extent that (i) you are determined to be a “specified
employee” with the meaning of Section 409A, (ii) any amounts payable under the
Letter Agreement represent amounts that are subject to Section 409A, and (iii)
such amounts are payable on your “separation from service,” within the meaning
of Section 409A, then such amounts will not be payable to you before the date
that is six months after your termination of employment. Payments under this
provision to which you would otherwise be entitled during the first six months
following your Separation Date will be accumulated and paid on the day that is
six months after the Separation Date. The right to a series of payments will be
treated as a right to a series of separate payments. In addition, to the extent
that any regulations or other guidance issued under Section 409A (after
application of the previous provisions of this paragraphs) would result in you
being subject to the payment of interest or any additional tax under Section
409A, the parties agree, to the extent reasonably possible, to amend the Letter
Agreement to the extent necessary (including retroactively) in order to avoid
the imposition of any such interest or additional tax under Section 409A, which
amendment shall have the minimum economic effect necessary and be reasonably
determined in good faith by IDEX and you. You acknowledge and agree that IDEX
has made no representation to you as to the tax treatment of the compensation
and benefits provided pursuant to the Letter Agreement and that you are solely
responsible for all taxes due with respect to such compensation and benefits.
You and IDEX also agree that for all purposes under the Letter Agreement, your
primary worksite, and the location to which notice should be provided to IDEX is
now: IDEX Corporation, 1925 West Field Court, Suite 200, Lake Forest, IL
60045-4824. The address to which you should be provided notice will be to the
address then currently on file with IDEX.
To acknowledge your acceptance of this amendment of the Letter Agreement, please
sign a copy of the enclosed letter below where indicated.
 
 
 
 
 
 
Very truly yours,
 
 
 
/s/ Andrew K. Silvernail
 
 
 
Chairman and Chief Executive Officer
 
/me
 
 
 
 
 
 
 
AGREED TO AND ACCEPTED BY:
 
 
 
/s/ Frank Notaro
 
 
 
 
 
 
 
2/19/15
 
 
 
Date
 
 
 
 
 
 
 





